PER CURIAM.
We agree with the trial court that it was established without genuine issue that the appellee FDIC, as liquidator of an insolvent state bank, was entitled to foreclosure and that no affirmative defenses were sustainable under the law. See David v. Sun Fed. Sav. & Loan Ass’n, 461 So.2d 93 (Fla.1984); Florida Hay and Land Developers, Inc. v. McDill Columbus Corp., 539 So.2d 570 (Fla. 1st DCA 1989); see also Abdulla Fouad & Sons v. FDIC, 898 F.2d 482 (5th Cir.1990); Lambert v. FDIC, 847 F.2d 604 (9th Cir.1988); FDIC v. La Rambla Shopping Center, Inc., 791 F.2d 215 (1st Cir.1986).
Affirmed.